Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 1 of 9




                                IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLORADO

  Civil Action No.: 18-cv-1954-MSK-KMT

  NICK MOLINA, an individual,

                     Plaintiff,

  v.

  FORD MOTOR COMPANY, a Delaware limited liability company,

                     Defendant.



                                         SCHEDULING ORDER

                                   1. DATE OF CONFERENCE
                        AND APPEARANCES OF COUNSEL AND PRO SE PARTIES

  October 30, 2018, at 10:30 a.m.

  Daniel J. Vedra                                  Sammantha Tillotson
  Katherine Russell                                Baker & Hostetler LLP
  Vedra Law LLC                                    1801 California St., Suite 4400
  1435 Larimer Street, Suite 302                   Denver, Colorado 80202
  Denver, Colorado 80202                           303-861-0600
  303-937-6540                                     stillotson@bakerlaw.com
  dan@vedralaw.com                                 Attorney for Defendant
  kate@vedralaw.com
  Attorneys for Plaintiff



                                      2. STATEMENT OF JURISDICTION

           Plaintiff: This Court has jurisdiction pursuant to 28 U.S.C. § 1331 and 15 U.S.C. §§

  2310(d)(1)(B) in that this is an action under the MMWA and the amount in controversy


  00036978. 1
  4845-0392-1785.100036301. 3
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 2 of 9




  exceeds $50,000.00. This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) in that

  this is an action between citizens of different states and the amount in controversy exceeds

  $75,000.00. This Court has jurisdiction over Plaintiff’s state law claims pursuant to 28

  U.S.C. § 1367(a) because these state law claims are so related to claims in the action within

  such original jurisdiction that they form part of the same case or controversy under Article

  III of the United States Constitution.

           Defendant: Ford Motor Company (“Ford”) denies that it has failed to honor its

  warranty based on Plaintiff’s allegations and denies that Plaintiff has suffered or is entitled

  to any amount of damages. Ford does not waive any right to challenge jurisdiction as

  allowed by the Federal Rules of Civil Procedure.

                                3. STATEMENT OF CLAIMS AND DEFENSES

           a.        Plaintiff: This is an action to enforce the Magnusson Moss Warranty Act, 15

  U.S.C. § 2301 et seq. (“MMWA”), and the Colorado Uniform Commercial Code, Colo. Rev.

  Stat. § 4-1-101 et seq. (“UCC”).        On or around June 26, 2017, Nick Molina (“Plaintiff”)

  purchased and took possession of a new Ford F-150 SuperCrew 4WD Platinum (the

  “Vehicle”). In or around November of 2017, Plaintiff began to notice persistent issues with

  the Vehicle. The Vehicle has not functioned properly since that time.

           Ford has refused to conform the Vehicle to the warranty. Ford has further refused

  to refund to Plaintiff the full purchase price or replace the Vehicle as required by the

  MMWA and the UCC.

           b.        Defendant: Ford generally denies Plaintiff’s allegations. Plaintiff asserts

  claims for breach of the Magnuson Moss Warranty Act, 15 U.S.C. § 2301 et seq., declaratory

  action, and breach of express warranties and the implied warranty of merchantability

  under Colorado law, C.R.S. § 4-2-101 et seq. Ford denies the allegations in support of these

  three claims. Ford admits to extending to Plaintiff a New Vehicle Limited Warranty but that

  00036978. 1
  4845-0392-1785.100036301. 3                        2
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 3 of 9




  this warranty states only that its authorized dealers will repair, replace or adjust various

  parts and components that are defective in factory-supplied materials and workmanship

  for 36 months or 36,000 miles, whichever occurs first. Ford denies that it has failed to

  honor its warranty based on Plaintiff’s allegations.

                                          4. UNDISPUTED FACTS

           1.        Ford manufactured and sold the Vehicle to Overseas Military Sales

  Corporation (“OMSC”) on or about May 28, 2017.

           2.        OMSC’s U.S. information office is located in Woodbury, New York.

           3.        On June 2, 2017, Ford shipped the Vehicle to Phil Long Ford Lincoln at 1212

  Motor City Dr., Colorado Springs, Colorado (“Phil Long”).

           4.        Prior to this date, Plaintiff had purchased the Vehicle from OMSC.

           5.        On January 8, 2018, Plaintiff notified Phil Long that he was experiencing

  mechanical issues with the Vehicle and delivered it to Phil Long for repairs.

           6.        Repair work was subsequently made to the Vehicle under the Warranty

  through the Service Manager at Phil Long Ford.

           7.        On March 7, 2018, Plaintiff notified Phil Long that he was experiencing

  mechanical issues with Vehicle and delivered it to Phil Long for repairs.

           8.        By letter dated April 19, 2018, Plaintiff requested Ford buy back the Vehicle.

           9.        On August 29, 2018, Ford denied Plaintiffs’ request, stating that the Vehicle

  did not appear to meet the requirements for a repurchase/replacement under Colorado or

  New York law.

                                       5. COMPUTATION OF DAMAGES

           Plaintiff: Plaintiff seeks actual damages against Ford as follows:

                    Economic losses in the amount of at least $65,959.00 for the purchase price

                     of the Vehicle;

  00036978. 1
  4845-0392-1785.100036301. 3                       3
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 4 of 9




                    Trebled damages in the amount of $197,877.00 for Ford’s willful failure to

                     conform the Vehicle to its warranted condition;

                    Non-economic losses in an amount to be determined by a jury; and

                    Reasonable attorney fees and costs.

           Plaintiff seeks a declaratory judgment that Ford’s procedures do not comply with

  the provisions of the MMWA and Plaintiff is entitled to proceed to litigation.

           Defendant: Ford denies that it has failed to honor its warranty based on Plaintiff’s

  allegations and denies that Plaintiff has suffered or is entitled to any amount of damages.

                                6. REPORT OF PRECONFERENCE DISCOVERY AND
                                      MEETING UNDER FED. R. CIV. P. 26(f)
           a.        Date of Rule 26(f) Meeting: September 27, 2018.

         b.     Names of each participant and party he/she represented.
  Daniel J. Vedra                              Sammantha Tillotson
  Katherine Russell                            Baker & Hostetler LLP
  Vedra Law LLC                                1801 California St., Suite 4400
  1435 Larimer Street, Suite 302               Denver, Colorado 80202
  Denver, Colorado 80202                       303-861-0600
  303-937-6540                                 stillotson@bakerlaw.com
  dan@vedralaw.com                             Attorney for Defendant
  kate@vedralaw.com
  Attorneys for Plaintiff

           c.        Statement as to when Rule 26(a)(1) disclosures were made or will be made.

           All parties served their Rule 26(a)(1) Disclosures on October 22, 2018.

           d.        Proposed changes, if any, in timing or requirement of disclosures under Fed.
                     R. Civ. P. 26(a)(1).
           The parties exchanged Rule 26(a)(1) Disclosures on October 22, 2018.

           e.        Statement concerning any agreements to conduct informal discovery:

           None.



  00036978. 1
  4845-0392-1785.100036301. 3                       4
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 5 of 9




           f.        Statement concerning any other agreements or procedures to reduce
                     discovery and other litigation costs, including the use of a unified exhibit
                     numbering system.
           The parties agree that they will bates label their document production to prevent

  confusion as to which party made the productions. Plaintiff agrees to use the following

  convention: MOL000001. Ford agrees to use the following convention: FORD0001.

           g.        Statement as to whether the parties anticipate that their claims or defenses
                     will involve extensive electronically stored information, or that a substantial
                     amount of disclosure or discovery will involve information or records
                     maintained in electronic form.
           Ford maintains an electronic system called FMC360. Ford uses this system to store

  claim notes and track information generally. The parties agree that most, if not all

  discovery will involve information or records maintained in electronic form.

           h.        Statement summarizing the parties’ discussions regarding the possibilities
                     for promptly settling or resolving the case.
           Plaintiff and Ford have discussed a mutual desire to explore early settlement

  possibilities. During the preconference call, Plaintiff’s counsel stated that she would tender

  a written settlement demand to Ford at her earliest convenience. Counsel for Ford

  indicated that she was in the process of reviewing the claims and would have a better idea

  of the possibility of settlement once she has completed her review.


                                               7. CONSENT

           The parties do not consent to the exercise of jurisdiction of a magistrate judge.

                                      8. DISCOVERY LIMITATIONS

           a.        Modifications which any party proposes to the presumptive numbers of
                     depositions or interrogatories contained in the Federal Rules.
           None.

           b.        Limitations which any party proposes on the length of depositions.

           None.
  00036978. 1
  4845-0392-1785.100036301. 3                        5
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 6 of 9




           c.        Limitations which any party proposes on the number of requests for
                     production and/or requests for admission.

           None.
           d.        Other Planning or Discovery Orders

           None.

                                        9. CASE PLAN AND SCHEDULE

           a.        Deadline for Joinder of Parties and Amendment of Pleadings: Ninety Days

  from scheduling conference.

           b.        Discovery Cut-off: May 1, 2019.

           c.        Dispositive Motion Deadline: July 1, 2019.

           d.        Expert Witness Disclosure: March 1, 2019.

           Plaintiff anticipates designating one retained expert witness for the condition of the

  Vehicle.

           Defendant anticipates calling one expert to testify concerning the utility of and

  market value of the vehicle.




           e.        Identification of Persons to Be Deposed:

                    A Rule 30(b)(6) representative of Ford.

                    Plaintiff.

                    Experts designated and disclosed by the parties.

           f.        Deadline for Interrogatories:

           Forty-five days prior to the discovery deadline.

           g.        Deadline for Requests for Production of Documents and/or Admissions.

           Forty-five days prior to the discovery deadline.
  00036978. 1
  4845-0392-1785.100036301. 3                        6
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 7 of 9




                                  10. DATES FOR FURTHER CONFERENCES

            a.       Status conferences will be held in this case at the following dates and times:



            b.       A final pretrial conference will be held in this case on ____________at o’clock
                     _____m. A Final Pretrial Order shall be prepared by the parties and submitted
                     to the court no later than seven (7) days before the final pretrial conference.
                                       11. OTHER SCHEDULING MATTERS

            a.       Identify those discovery or scheduling issues, if any, on which counsel after a
                     good faith effort, were unable to reach an agreement.
            None.

          c.      Identify pretrial proceedings, if any, that the parties believe may be more
  efficiently or economically conducted in the District Court’s facilities at 212 N. Wahsatch
  Street, Colorado Springs, Colorado 80903-3476; Wayne Aspinall U.S. Courthouse/Federal
  Building, 402 Rood Avenue, Grand Junction, Colorado 81501-2520; or the U.S.
  Courthouse/Federal Building, 103 Sheppard Drive, Durango, Colorado 81303-3439.

            None.

                                12. NOTICE TO COUNSEL AND PRO SE PARTIES

        The parties filing motions for extension of time or continuances must comply with
  D.C.COLO.LCivR 6.1(c) by submitting proof that a copy of the motion has been served upon
  the moving attorney's client, all attorneys of record, and all pro se parties.

          Counsel will be expected to be familiar and to comply with the Pretrial and Trial
  Procedures or Practice Standards established by the judicial officer presiding over the trial
  of this case.

            With respect to discovery disputes, parties must comply with D.C.COLO.LCivR
  7.1(a).

        Counsel and unrepresented parties are reminded that any change of contact
  information must be reported and filed with the Court pursuant to the applicable local rule.

                                 13. AMENDMENTS TO SCHEDULING ORDER

            This scheduling order may be altered or amended only upon a showing of good
  cause.


  00036978. 1
  4845-0392-1785.100036301. 3                        7
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 8 of 9




  DATED at Denver, Colorado, this   day of _______________, 2018.



                                                  BY THE COURT:

                                                  United States Magistrate Judge
                                                  Kathleen M. Tafoya

  APPROVED:


  /s/ Daniel J. Vedra
  Daniel J. Vedra
  Katherine Russell
  Vedra Law LLC
  1435 Larimer Street, Suite 302
  00036978. 1
  4845-0392-1785.100036301. 3                 8
  4824-8170-1241.1
Case 1:18-cv-01954-MSK-KMT Document 15 Filed 10/23/18 USDC Colorado Page 9 of 9




  Denver, Colorado 80202
  303-937-6540
  dan@vedralaw.com
  kate@vedralaw.com
  Attorneys for Plaintiffs

  /s/ Sammantha Tillotson
  Casie Collignon
  Sammantha Tillotson
  Baker & Hostetler LLP
  1801 California St., Suite 4400
  Denver, Colorado 80202
  303-861-0600
  ccollignon@bakerlaw.com
  stillotson@bakerlaw.com
  Attorneys for Defendant




  00036978. 1
  4845-0392-1785.100036301. 3         9
  4824-8170-1241.1
